Citation Nr: 9902156	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of October 1992 from 
the Department of Veterans Appeals (VA) Jackson, Mississippi, 
Regional Office (RO).  

Theveteran, in July 1992, sought to reopen his claim for 
PTSD.  The Board points in both May 1984 and April 1988, 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  
These decisions did not include a determination concerning 
post-traumatic stress disorder (PTSD).  The RO adjudicated 
the issue of service connection for PTSD on a de novo basis.  
The Board concurs with the ROs assessment on the procedural 
aspect of this issue. 

The issues regarding entitlement to service connection for 
PTSD and for an increased rating for varicose veins of the 
left leg will be addressed in the REMAND portion of this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
entitlement to service connection for varicose veins of the 
right leg is warranted.  Specifically, the veteran asserts 
that the VA medical records show he had varicose veins 
involving right leg as early as November 1991. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
claim for entitlement to service connection for varicose 
veins of the right leg.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.  

2.  Varicose veins of the right leg are of service origin.  


CONCLUSION OF LAW

Varicose veins of the right leg were incurred during military 
service.  38 U.S.C.A. §§ 5107, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for varicose veins of the right leg is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not asserted that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folders are available.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...." 38 U.S.C.A. § 1131 (West 1991).  
In addition, if a disorder noted during service is not shown 
to be chronic, continuity of symptoms sufficient to establish 
the chronic character of the disorder after service must be 
present for an appropriate grant of service connection.  See 
38 C.F.R. § 3.303 (1998).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, Change 
52, Subchapter V, 11.19 (effective August 26, 1996), 
indicates that if service connection for varicose veins in 
one leg has been properly granted on the basis of direct 
incurrence, service connection for varicose veins 
subsequently developing in the other leg within 3 years from 
the day following date of the veterans discharge from 
service, in the absence of an established intercurrent cause, 
is, in essence, warranted.

The veteran was awarded service connection for varicose veins 
of the left leg by the RO in May 1980, following a review of 
the veterans service medical records and the report of a VA 
examination dated in May 1980.

The veterans service medical records are entirely negative 
as to any reference to varicose veins of the right leg. 

A VA hospital summary report, dated in November 1981, shows 
that the veteran underwent vein stripping of his left leg.  
The report indicated that an examination of the veterans 
extremities, specifically, of the lowers, showed tortuous 
venous varicosities in the posterior medial aspect of his 
calf and thigh.  It was noted that the There was also some 
changes on the right lower extremity.  The Board interprets 
this language as indicating that varicose veins of the right 
leg were present in November 1981.

Additional evidence of record includes a VA medical records 
dated in 1992, which show the presence of varicose veins of 
the right leg. 

The report of a VA examination dated in September 1992 
indicate the veteran underwent stripping of the veins in the 
right leg in 1992.  VA examinations in October 1995, and 
February 1998, confirm the presence of varicose veins of the 
right leg.  

The United States Court of Veterans Appeals (Court) has held 
that Manual M21-1 provisions are substantive rules and the 
equivalent of VA regulations.  See Hayes v. Brown, 5 Vet. 
App. 60, 67 (1993).  

To summarize, the November 1981 VA hospital summary shows the 
presence of varicose veins of the right leg.  This finding is 
within 3 years of the veterans service separation.  
Subsequent VA records have confirmed the presence of varicose 
veins of the right leg.  In addition, the veteran has been 
granted service connection for varicose veins of the left 
leg.  The Board concludes that the p preponderance eof the 
evidence is in favor of the granting of service connection 
for varicose veins of the right leg.  See VBAs ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI, Change 52 (effective August 
26, 1996). 


ORDER

Entitlement to service connection for varicose veins of the 
right leg is granted.


REMAND

After a review of the record, the Board is of the opinion 
that additional development of the evidence and adjudication 
are necessary prior to further consideration of the issues of 
entitlement to service connection for PTSD and entitlement to 
an increased rating for varicose veins of the left leg.

Regarding the issue of service connection for PTSD, the 
evidence of record contains an award letter from the Social 
Security Administration (SSA), which is dated in April 1986.  
This award certificate indicated that the veteran was awarded 
social security benefits beginning in April 1986, and that it 
was determined that he became disabled in August 1979.  In 
addition, a review of the transcript from a personal hearing 
afforded the veteran in May 1987 shows that the veteran 
indicated that he was awarded SSA disability benefits based 
upon his psychiatric problems.  The SSA decision and the 
medical evidence used to arrive at such a determination, are 
not of record.  

Under 38 U.S.C.A. § 5107(a) (1991), VAs duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such records 
when put on notice that the veteran is receiving SSA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The Board 
also notes that obtaining and reviewing any available 
outstanding SSA documents and associated medical records may 
very well be pertinent to the issue of entitlement to service 
connection for PTSD currently on appeal.  Therefore, the 
Board believes that such records are to be obtained prior to 
resolution of this issue.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

The Board points out that the current medical evidence 
including the most recent VA examination do not show the 
presence of PTSD. 

Regarding the issue of entitlement to an increased rating for 
varicose veins of the left leg, the Board points out that, as 
noted above, entitlement to service connection for varicose 
veins of the right leg has been granted.  As such, the 
increased rating issue currently on appeal, for the reason 
set out below, must be re-adjudicated by the RO.  

The veterans service-connected left leg varicose vein 
disability is currently evaluated under the provisions of 
38 C.F.R. § 4.104 of VAs Schedule for Rating Disabilities 
(Schedule), Diagnostic Code 7120.  The Board points out that 
the RO, in confirming the 20 percent rating in February 1998, 
considered both the old version of Diagnostic Code 7120 and 
the new version of Diagnostic Code 7120. However, as pursuant 
to this decision the veteran has been awarded service 
connection for varicose veins of the right leg, his bilateral 
varicose vein disability must now be evaluated as set forth 
in the old rating criteria. 

For the reasons discussed above, this case is REMANDED to the 
RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument, such as medical treatment 
records, in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
for the disabilities in issue, to include 
hospital records pertaining to any 
surgery performed on the right leg. 

2.  The RO should also obtain from the 
SSA the copies of records pertinent to 
the veterans claim for Social Security 
disability benefits, including the SSAs 
decision, and the medical records relied 
upon in making that decision.

3.  The RO should schedule the veteran 
for a comprehensive VA examination with 
an appropriate specialist. The purpose of 
the examination is to ascertain the 
current severity of the veterans 
bilateral varicose veins.  The claims 
folder must be available to the examiner 
for reviewing conjunction with the 
examination.  All findings should be 
reported in detail. The examiner should 
be furnished a copy of the old and new 
rating criteria for varicose veins, which 
became effective January 12, 1998.  The 
examining physician must comment as to 
the presence or absence of each symptom 
and finding required under both the old 
and the new rating criteria for ratings 
from 20 percent to 100 percent, and, 
where present, the frequency and/or 
severity of each symptom and finding. 

4.  Following any additional development 
deemed appropriate, the RO should then 
re-adjudicate the issues of entitlement 
to service connection for PTSD and 
entitlement to an increased rating for 
bilateral varicose veins.  Regarding the 
increased rating claim, the RO should, as 
part of its adjudication process, 
consider the claim, on a bilateral basis, 
under both the old and new regulations.  
See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond. Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
